Citation Nr: 1801215	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for paroxysmal nocturnal hemoglobinuria (PNH), to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the January 2013 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for his paroxysmal nocturnal hemoglobinuria (PNH).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be proven by presumption.  Effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987 shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307(a)(7).  If a Veteran served on Camp Lejeune during the time frame specified, certain diseases including adult leukemia, and aplastic anemia and other myelodysplastic syndromes shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(f).  

First, although the RO conceded qualifying service at Camp Lejeune, records reflecting this service do not appear to be associated with the electronic claims file and should be obtained.
Next, the Veteran claims that his paroxysmal nocturnal hemoglobinuria (PNH) is related to aplastic anemia and other myelodysplastic syndromes and that therefore he should be service-connected based on his exposure to contaminants at Camp Lejeune.  The November 2017 appellant brief argued that as PNH is a hematologic/lymphatic disease like other listed presumptive disease such as aplastic anemia, that the Veteran is entitled to service connection.  The brief cites to The Myelodysplastic Syndromes Foundation (MDS Foundation), and claims that for roughly 30% of the patients diagnosed with MDS, this type of bone marrow failure syndrome will progress to acute myeloid leukemia (AML).  The brief also notes that The Sidney Kimmel Comprehensive Cancer Center of Jones Hopkins Medicine describes a connection between MDS and PNH.  The Veteran was last afforded a VA examination in November 2012, prior to the establishment of the presumptive service connection for exposure to contamination at Camp Lejeune, and the examiner noted that the Veteran's file should be send to a hematologist for a further opinion.  Accordingly, the Board finds a new VA opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service records that verify the Veteran's qualifying service at Camp Lejeune.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination with a hematologist, oncologist, or other appropriate specialist with appropriate specialized knowledge regarding his paroxysmal nocturnal hemoglobinuria (PNH).  The examiner should review the claims file and should note that review in the report.

The examiner must offer an opinion as to whether:

(a) the Veteran's paroxysmal nocturnal hemoglobinuria (PNH) is considered a "myeloplastic syndrome" and if not (b) it is at least as likely as not (50 percent or greater probability) that the Veteran's paroxysmal nocturnal hemoglobinuria (PNH) had its onset in service or is otherwise related to service, including whether the disease is due to presumed exposure to contaminants in the water supply at Camp Lejeune. 

In rendering an opinion the examiner should address the Veteran's representative's claims in the August 2017 appellant brief that his PNH is connected to myelodysplastic syndromes and leukemia as established by online articles published by The Myelodysplastic Syndromes Foundation (MDS Foundation) and The Sidney Kimmel Comprehensive Cancer Center of Jones Hopkins Medicine; as well as the Duke University article submitted by the Veteran that notes, "PNH often occurs in association with some other disease of the bone marrow particularly aplastic anemia."

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3.  Then, the AOJ should readjudicate the claim on appeal.  If any decision is adverse to the Veteran, the AOJ should issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




